DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 07/19/2022 is acknowledged.
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Jacobsen et al. (US 2004/0123569), hereinafter Jacobsen.
Regarding claim 1, Jacobsen discloses a system (20 in Figure 1) for opening and closing packages (38 in Figures 1 and 3-8) in automated fashion (Paragraph 0024), the system (20) comprising:
a support frame (28 and 24 collectively in Figures 1, 2, and 7) (Paragraphs 0024 and 0025);
a package-holder (30 and 32 collectively in Figures 1-8) coupled to the support frame (28 and 24 collectively) (Paragraph 0024), the package-holder (30 and 32 collectively) comprising:
a first package-engaging structure (30), and
a second package-engaging structure (32),
the package-holder (30 and 32 collectively) configured to engage a first contact point (54 in Figures 3, 5, and 6) on a package (38) using the first package-engaging structure (30) and to engage a second contact point (56 in Figures 3 and 8) on the package (38) using the second package-engaging structure (32) (Paragraphs 0035 and 0049), the package (38) having an opening/closing mechanism (72, 74, and 76 collectively in Figure 6) (Paragraph 0026) comprising:
a first side (the side of 72 in Figure 6) comprising a first securing element (72), and
a second side (the side of 74 in Figure 6) comprising a second securing element (74),
wherein the first securing element (72) and the second securing element (74) can be detachably coupled (Paragraph 0026); and
a package-manipulator (40 in Figures 1-8) coupled to the support frame (28 and 24 collectively) (Paragraphs 0036 and 0029) and comprising a third package-engaging structure (168 in Figure 2) configured to:
engage the opening/closing mechanism (72, 74, and 76 collectively) (Paragraphs 0054, 0055, and 0036-0038), and subsequently,
decouple the first securing element (72) and the second securing element (74) to displace the first side (the side of 72 in Figure 6) and the second side (the side of 74 in Figure 6) to thereby open the package (38) (Paragraphs 0055, 0038, and 0036).
Regarding claim 8, Jacobsen discloses a package-supply apparatus (42 in Figures 2 and 7) that is configured to advance a plurality of packages (38) into a three-dimensional space (the three-dimensional space in the vicinity of package-engaging structures 30 and 32) in which the system (20) operates (Paragraphs 0049, Paragraph 0024 lines 18-20, Paragraph 0041), wherein the package-holder (30 and 32 collectively) and the package-supply apparatus (42) are configured to operate in coordination (Paragraph 0049).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Hess et al. (US 2020/0115082), hereinafter Hess.
Regarding claim 2, Jacobsen discloses all the limitations of the claim as stated above but does except: a detection component configured to locate and/or identify the first contact point and the second contact point in a three-dimensional space in which the system operates.
Hess teaches that it was known to provide a system (20 in Figure 1) with a detection component (the sensors 190 associated with the top and bottom gripper assemblies 180 in Figure 6, collectively) configured to identify a first contact point (the portion of bag 11 contacted by the top gripper assembly 180 in Figure 6, as shown in Figure 7B) on a package (11 in Figures 7B, 7A, and 5) and a second contact point (the portion of bag 11 contacted by the bottom gripper assembly 180 in Figure 6, as shown in Figure 7B) on the package (11) in a three-dimensional space (the three-dimensional space shown in Figures 6 and 5) in which the system (20) operates (Paragraph 0050), in order to allow a controller (the “control system” described in Paragraph 0050 lines 40-44) of the system (20) to determine whether or not the package (11) is present between parts (182 and 184) of a first package-engaging structure (top gripper assembly 180 in Figure 6) and parts (182 and 184) of a second package-engaging structure (bottom gripper assembly 180 in Figure 6) at the appropriate times in a bagging sequence using signals generated by the detection component (the sensors 190 associated with the top and bottom gripper assemblies 180 in Figure 6, collectively), and to control operation of the system (20) accordingly (Paragraph 0050 lines 36-44).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Jacobsen to incorporate the teachings of Hess by providing the system (20) of Jacobsen with a detection component configured to identify the first contact point (54 of Jacobsen) and the second contact point (56 of Jacobsen) in a three-dimensional space (the three-dimensional space shown in Figure 7 of Jacobsen) in which the system operates, as taught by Hess, and by modifying the first and second package-engaging structures (30 and 32) of Jacobsen as necessary to accommodate such a detection component, because doing so would allow the controller (the “electronic controller” described in Paragraph 0046 of Jacobsen) of the system to determine whether or not the package (38 of Jacobsen) is present between parts of the first package-engaging structure (30 of Jacobsen) and parts of the second package-engaging structure (32 of Jacobsen) at the appropriate times in a bagging sequence using signals generated by the detection component, and to control operation of the system accordingly.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the prior art taken alone or in combination fails to disclose or render obvious a system comprising: a package-holder comprising a first package-engaging structure and a second package-engaging structure, the package-holder configured to engage a first contact point on a package using the first package-engaging structure and to engage a second contact point on the package using the second package-engaging structure, the package having an opening/closing mechanism comprising first and second securing elements which can be detachably coupled; and a detection component configured to: locate and/or identify the first contact point and the second contact point in a three-dimensional space in which the system operates, and locate and/or identify the opening/closing mechanism in the three-dimensional space in which the system operates.
The combination of these limitations makes dependent claim 3 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
After exhaustive searching, the closest prior art reference found by the examiner was Hess (US 2020/0115082), which, in combination with Jacobsen (US 2004/0123569), teaches all the limitations of claim 2 from which claim 3 depends, as explained in the 103 rejection of claim 2 above. However, Hess taken alone or in combination with the prior art fails to teach that that the same detection component (the sensors 190 of Hess, collectively) which is configured to identify the first contact point and the second contact point in a three-dimensional space in which the system operates, is further configured to locate and/or identify an opening/closing mechanism of the package in the three-dimensional space in which the system operates, as recited in claim 3.
Regarding claims 4 and 5, they are indicated as containing allowable subject matter solely because they depend from claim 3 which contains allowable subject matter as explained above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/Examiner, Art Unit 3731